Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	In response to the Office Action mailed on November 9, 2020, the applicant has submitted an amendment filed on March 9, 2021, amending claims 1-6, 12, 14-17, 23, and 25; adding new claims 34-37; and cancelling claims 10-11, 21-22, and 26-33.
Response to Arguments
3. 	Amended claim 1 no longer interpreted under 35 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
4. 	The amendment to claim 12 has cured the problem under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
 Reasons for Allowance
5. 	Claims 1-9, 12-20, 23-25, and 34-37 are allowed. The claims will be renumbered as 1-25.
6. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of Inoue, et al. do not disclose or fairly suggest when the first selected compression technique results in more data than a no compression technique, discard the first compressed block of data and retain the first block of data, as defined by independent claims 1, 12 and 23; selecting. . . the first compression technique to be the no compression technique when a Huffman compression technique results in more data than the no compression technique, as defined by independent claims 4, 15 and 34; and splitting . . . wherein the sub-blocks of first compressed data are non-uniform in size, as defined by independent claims 6, 17 and 35. It is for these reasons and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665